Citation Nr: 1751920	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-40 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a nervous condition.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from April 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board finds that the instant claim is the same as prior claims adjudicating service connection for a "nervous condition," requiring new and material evidence, as it is based on the same symptoms previously reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (for purposes of determining whether a new claim has been submitted under 38 U.S.C. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Evidence that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a nervous condition was received more than one year following the most recent final adjudication of the claim in October 1995.  

2.  Affording the Veteran the benefit of the doubt, schizophrenia manifested to a compensable degree within one year of separation from service.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a nervous condition.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for schizophrenia are met.  38 U.S.C. 
§§ 1110, 1112, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384, 4.130, Diagnostic Code 9201 (2017).


ORDER

The petition to reopen the previously denied claim of entitlement to service connection for a nervous condition is granted.  

Service connection for schizophrenia is granted.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



